G-OLDTHWAITE, J.
The case of Reese v. Reese, 28 Ala. 785, is conclusive to show that the chancellor erred in dismissing the bill, on the ground that it was filed in the county of the residence of the defendant below ; and as the allegations are sufficient, in themselves, to entitle ■ the complainant to the relief prayed, and are fully proved, a divorce should have been decreed.' As, however, it may become the duty of the chancellor to make provision for the wife under the statute. (Clay’s Dig. 170, § 8), or to make some order in relation to the separate estate of the wife, which this court is unable to make, we will reverse the decree, and remand the cause, that in addition to the divorce such other decree may be rendered as may be proper under the circumstances.
The decree must be reversed, and the cause remanded; but the appellant must pay the costs of the appeal.
*706L